internal_revenue_service department of the treasury index number washinaton saiinaton dc dc __ refer reply to cc dom corp plr-121374-97 date sep parent sub fsc state a country a country b c business dear this letter responds to your initial correspondence dated november specifically you requested a ruling on behalf of the above- referenced taxpayer as a proposed transaction and supplemental correspondence to the federal_income_tax consequences of the information submitted indicates that parent a state a corporation is the common parent of a consolidated_group parent files its return on a calendar_year basis and utilizes the accrual_method of accounting business parent is engaged in cc to facilitate its export sales parent formed fsc foreign_corporation that has elected and qualifies for treatment as a foreign_sales_corporation under sec_927 of the internal_revenue_code fsc was incorporated under the laws of country a but later changed its country of incorporation to country b parent has represented that it and its fsc have a valid related a a supplier agreement under which fsc is a commission foreign_sales_corporation for parent's export sales for valid business reasons parent will form a u s subsidiary sub by contributing certain intangibles to sub exchange for all of sub stock agreement under which in consideration for_the_use_of the certain intangibles parent will pay sub an arm's length royalty states in connection with the manufacturing and selling of certain products including products subject_to the foreign_sales_corporation commission these intangibles will be used by parent in the united in parent will enter into a written a portion of parent's royalty payment expense to sub is required to be allocated and apportioned to the foreign_trading_gross_receipts of the fsc in computing the combined taxable_income of the parent and the fsc pursuant to sec_1 a -1t c of the income_tax regulations requirement to allocate and apportion a portion of sub's royalty income for purposes of computing combined taxable_income of the fsc and its related_supplier under sec_925 and the regulations thereunder parent has requested a ruling that a portion of sub's royalty income be redetermined as foreign_trading_gross_receipts under sec_1_1502-13 c i a there is no corresponding sec_1_861-8 b provides that for purposes of computing taxable_income_from_sources_within_the_united_states and from other sources and activities the gross_income to which a specific deduction is definitely related is referred to as a class_of_gross_income and may consist of one or more items of class allocation is accomplished by determining with respect to each deduction the class_of_gross_income to which the deduction is definitely related and then allocating the deduction to such class_of_gross_income sec_1_861-14t provides special rules for allocating and apportioning expenses other than interest that are not directly allocable and apportionable to any specific income producing sec_1 a -1t c provides that for purposes of sec_925 and this section of the regulations if a fsc ig the principal on the sale of export_property the full costing combined taxable_income of the fsc and its related_supplier from the sale is the excess of the foreign_trading_gross_receipts of yf receipts are not foreign_trading_gross_receipts interest or carrying charges with respect to the sale sec_1 a -1t c iii provides rules for the determination of gross_receipts and total costs in determining total costs sec_1 a -1t c iid d provides that the costs other than costs of goods sold which shall be treated as relating to gross_receipts from the sale of export_property are the expenses losses and deductions definitely related and therefore allocated and apportioned thereto anda ratable part of any other expenses losses or deductions which are not definitely related to any class_of_gross_income determined in a manner consistent with the rules set forth in sec_1_861-8 sec_1_1502-13 b i provides that an intercompany_transaction is a transaction between corporations that are members of the same consolidated_group immediately after the transaction sec_1_1502-13 b provides generally that a selling member's income gain deduction and loss from an intercompany_transaction are its intercompany items sec_1_1502-13 provides generally that the buying member's income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items sec_1_1502-13 provides rules for taking into account items of income gain deduction and loss of consolidated_group members from intercompany_transactions these rules ensure the clear reflection of the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 a provides that the amount and location of one member's intercompany items and another member's corresponding items are determined on a separate_entity basis separate_entity treatment it also provides that the timing character source and other attributes of the intercompany items and corresponding items although initially determined on a separate_entity basis are redetermined under this section to produce the effect of transactions between divisions of a single corporation single entity treatment sections c and d respectively under the matching_rule the members engaging in an intercompany_transaction are generally treated as divisions of a single corporation for purposes of taking into account their items from the intercompany_transaction sec_1_1502-13 b provides that the attributes of an intercompany_item or corresponding_item are all of the item's characteristics except amount location and timing necessary to determine the item's effect on caxable income and tax_liability character source treatment as excluded from gross_income or as a noncapital nondeductible amount and treatment as built-in_gain or loss under sec_382 or sec_384 examples provided in this section include sec_1_1502-13 provides that the separate_entity attributes of the member's intercompany items and the other member's corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if the members were divisions of a single corporation and the intercompany_transaction constituted a transaction between those divisions sec_1 c provides special rules for redetermining and allocating attributes under sec_1_1502-13 c i sec_1 -13 c i a provides generally that to the extent the buying member's corresponding_item offsets the selling member's intercompany_item in amount the attributes of the other member's corresponding_item determined based on both members' activities control the attributes of the member's offsetting intercompany_item sec_1_1502-13 provides that as divisions of a single corporation the members are treated as engaging in their actual transactions and owning any actual property involved in the transaction rather than treating the transactions as not occurring in the instant case parent's licensing of intangibles from sub to which it pays a royalty payment is an intercompany_transaction sub is a member providing services and parent is the recipient of those services sec_1_1502-13 provides a matching_rule under which the separate_entity attributes of sub's intercompany_item and parent's corresponding_item are redetermined to produce the same effect on consolidated_taxable_income as if sub and parent were divisions of a single corporation treating a portion of the royalty payment expense as a cost_of_producing parent's foreign_trading_gross_receipts combined taxable_income the expense reduces parent's commission eduction and thus the group's consolidated_taxable_income is higher divisions of a single entity there would not have been a royalty see sec_1 a -1t c had parent and sub been gsd payment expense to allocate and apportion and parent's commission deduction would have been higher and the group's consolidated income lower see sec_1 a -1t c iii d thus income the royalty payment has an effect on consolidated taxable parent's position is that the attributes of sub's under the fsc provisions parent however no portion of the the reason for the non-inclusion is first the royalty payment would not constitute intercompany_item and parent's corresponding_item do not match on a separate_entity basis parent argues that the reason for the mismatch is because parent's income is earned through the export of goods through a fsc is entitled to deduct a fsc commission expense in computing combined taxable_income on which the fsc commission is based parent must reduce the amount of combined taxable_income by a portion of the royalty payment royalty payment received by sub is included in computing combined taxable_income two-fold foreign_trading_gross_receipts under sec_927 a b and second sub is not a related_supplier purposes effectively results in a character mismatch and should be redetermined under sec_1_1502-13 if parent and sub were divisions there would be no royalty expense to allocate to foreign_trading_gross_receipts and thus there would be no corresponding reduction in parent's fsc commission deduction under sec_1 a -1t c iii d same foreign_trading_gross_receipts but there would be no royalty payment intercompany payment had been interest then sec_1_861-11t which specifically addresses interest_expense within an affiliated_group would not require that either the interest_income or the interest_expense be included in the combined taxable_income computation however sec_1_861-11t does not apply to deductions other than interest and is therefore inapplicable in this case in view of the mismatch parent concludes that under sec_1_1502-13 the attributes of the licensing agreement and the corresponding export sale should be vedetermined to reach the single entity result moreover parent contends that if the parent would still have the however this it is not inconsistent with the fsc rules or sec_1_1502-13 to redetermine the attributes of sub's royalty income that corresponds to parent's foreign trading company gross_receipts accordingly based solely on the facts and information submitted it is held as follows solely for purposes of applying sec_1_1502-13 this transaction a portion of sub's royalty income is be redetermined as foreign_trading_gross_receipts under sec_1_1502-13 i a of the income_tax regulations otherwise royalty income generally does not qualify as foreign_trading_gross_receipts because the underlying c i a to to property is not export_property as defined under sec_927 a b of the internal_revenue_code no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of not specifically covered by the above ruling or effects resulting from the transactions that are this ruling is directed only to the taxpayers who requested sec_6110 of the code provides that it may not be it used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the first taxable_year in which the intercompany_transaction covered by this ruling is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours assist by ba shief counsel corporate p i f edward s cohen chief branch oe sz
